Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 1 of 31 PageID: 75




COX LAW FIRM LLC
William H. Cox (WC 3295)
7 Boardwalk, Unit 6
Sparta, New Jersey 07871
Tel. No.: 973-997-1797
wcox@lawcox.com

LAW OFFICES OF H.W. BURNS
Howard W. Burns, Jr. (HWB 6529)
1 Oakwood Court
Cedar Grove, New Jersey 07009
Tel. No.: (800) 380-4450
Tel. No.: (917) 885-5671
Howard@HWBurnsLaw.com

Attorneys for Defendants Shinbone Alley, Inc.
  and Vikram Reddi

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
---------------------------------- x
                                                     Civil Action No.
CHRISTOPHER ANNIS,                              :
                                                     2:20-cv-09421 (SDW-LDW)
                            Plaintiff,          :
                                                     ANSWER, AFFIRMATIVE
              - against -                       :    DEFENSES AND COUNTER-
                                                     CLAIMS IN RESPONSE TO
SHINBONE ALLEY, INC. and                        :    FIRST AMENDED COMPLAINT
VIKRAM REDDI,
                                   :
                    Defendants.
---------------------------------- x


             Defendants Shinbone Alley, Inc. (“Shinbone”) and Vikram Reddi (“Reddi”),

by their undersigned attorneys, as and for their Answer, Affirmative Defenses and

Counterclaims in response to the First Amended Complaint dated September 9, 2020 (the

“Amended Complaint”) of plaintiff Christopher Annis (“Plaintiff” or “Annis”), allege as

follows:
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 2 of 31 PageID: 76




              1.     Deny knowledge or information sufficient to form a belief as to the truth

of each and every allegation contained in Paragraph 1 of the Amended Complaint.



              2.      Deny each and every allegation contained in Paragraph 2 of the

Amended Complaint, except admit that Shinbone is a New Jersey corporation with its

principal place of business located at 350 Warren Street, Unit 724, Jersey City, NJ 07302.



              3.     Deny each and every allegation contained in Paragraph 3 of the

Amended Complaint.



              4.     Responding to Paragraph 4 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 4 of the Amended Complaint.



              5.     Deny each and every allegation contained in Paragraph 5 of the

Amended Complaint, except admit that Reddi is a shareholder of Shinbone and that at one

time he was an officer of Shinbone.



                                             -2-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 3 of 31 PageID: 77




              6.     Responding to Paragraph 6 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 6 of the Amended Complaint.



              7.     Responding to Paragraph 7 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 7 of the Amended Complaint.



              8.     Responding to Paragraph 8 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 8 of the Amended Complaint, except admit that

Shinbone has sold a few items through its website to purchasers with addresses in the

Commonwealth of Massachusetts.

                                             -3-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 4 of 31 PageID: 78




              9.     Deny each and every allegation contained in Paragraph 9 of the

Amended Complaint, except admit that Stanley Debas (“Debas”) first introduced Annis to

John Copen (“Copen”).



              10.    Responding to Paragraph 10 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 10 of the Amended Complaint, except admit that Copen

discussed with Annis whether he would perform certain post photo-shoot production work

involving cropping and renaming of photographs taken at a Shinbone photo-shoot.



              11.    Responding to Paragraph 11 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 11 of the Amended Complaint, except admit that

Shinbone hired Annis at $500 per day to perform certain post-production photo work.




                                             -4-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 5 of 31 PageID: 79




              12.    Deny knowledge or information sufficient to form a belief as to the truth

of each and every allegation contained in Paragraph 12 of the Amended Complaint.



              13.    Deny each and every allegation contained in Paragraph 13 of the

Amended Complaint, except admit that Shinbone paid Annis $1,500 for 3-days of work on

its photo-shoot.



              14.    Deny each and every allegation contained in Paragraph 14 of the

Amended Complaint.



              15.    Deny knowledge or information sufficient to form a belief as to the truth

of each and every allegation contained in Paragraph 15 of the Amended Complaint.



              16.    Responding to Paragraph 16 of the Amended Complaint, to the extent

Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

allegations leaving all issues of law for determination by the Court. To the extent such legal

conclusions require a response, Defendants deny all of such legal conclusions. To the

extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

allegation contained in Paragraph 16 of the Amended Complaint, except admit that Copen

spoke with Annis about performing certain additional post-production photo-shoot work

involving cropping and renaming of photographic images.



                                             -5-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 6 of 31 PageID: 80




              17.    Defendants deny each and every allegation contained in Paragraph

17 of the Amended Complaint, except admit that Shinbone agreed to pay Annis the same

rate to perform certain post-production photo work involving cropping and renaming of

photographic images.



              18.    Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 18 of the Amended

Complaint, except admit that Annis was hired by Shinbone as Debas’ photographic

assistant for a Shinbone photo-shoot.



              19.    Defendants deny each and every allegation contained in Paragraph

19 of the Amended Complaint, except admit upon information and belief that as Debas’

photographic assistant, Annis’ duties included monitoring and maintaining a software

connection between then digital camera used by Debas to take digital images and the

computer where the digital images were stored.



              20.    Defendants deny each and every allegation contained in Paragraph

20 of the Amended Complaint, except admit that Shinbone provided a shot list of names

and an on-set art director at the photo-shoot.



              21.    Defendants admit the allegations contained in Paragraph 21 of the

Amended Complaint.

                                           -6-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 7 of 31 PageID: 81




             22.   Defendants deny each and every allegation contained in Paragraph

22 of the Amended Complaint, except admit that Shinbone agreed to pay Annis $500 per

day to work as Debas’ photographic assistant at the Shinbone photo-shoot.



             23.   Defendants deny each and every allegation contained in Paragraph

23 of the Amended Complaint.



             24.   Defendants admit the allegations contained in Paragraph 24 of the

Amended Complaint.



             25.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 25 of the Amended

Complaint.



             26.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 26 of the Amended

Complaint.



             27.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 27 of the Amended

Complaint.



                                         -7-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 8 of 31 PageID: 82




             28.   Defendants admit the allegations contained in Paragraph 28 of the

Amended Complaint.



             29.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 29 of the Amended

Complaint.



             30.   Defendants deny each and every allegation contained in Paragraph

30 of the Amended Complaint.



             31.   Upon information and belief, Defendants admit the allegations

contained in Paragraph 31 of the Amended Complaint.



             32.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 32 of the Amended

Complaint.



             33.   Defendants deny each and every allegation contained in Paragraph

33 of the Amended Complaint.



             34.   Defendants deny each and every allegation contained in Paragraph

34 of the Amended Complaint.

                                         -8-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 9 of 31 PageID: 83




             35.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 35 of the Amended

Complaint.



             36.   Defendants deny each and every allegation contained in Paragraph

36 of the Amended Complaint.



             37.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 37 of the Amended

Complaint.



             38.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 38 of the Amended

Complaint.



             39.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 39 of the Amended

Complaint.



             40.   Defendants deny knowledge or information sufficient to form a belief

as to the truth of each and every allegation contained in Paragraph 40 of the Amended

Complaint.

                                         -9-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 10 of 31 PageID: 84




              41.    Defendants deny each and every allegation contained in Paragraph

 41 of the Amended Complaint, except admit that Copen and Annis discussed Annis

 performing certain post-production photo work.



              42.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 42 of the Amended

 Complaint, except admit that Annis was told to hold off from performing certain post-

 production photo work.



              43.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 43 of the Amended

 Complaint.



              44.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 44 of the Amended

 Complaint.



              45.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 45 of the Amended

 Complaint.




                                          -10-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 11 of 31 PageID: 85




               46.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 46 of the Amended

 Complaint.



               47.    Defendants deny each and every allegation contained in Paragraph

 47 of the Amended Complaint, except deny knowledge or information sufficient to form a

 belief as to the truth of the allegations that Buck Buchanan was present at the photo-shoot

 and approved images and set order.



               48.    Defendants deny each and every allegation contained in Paragraph

 48 of the Amended Complaint, except admit that Copen was not present at one (1) day of

 the photo-shoot.



               49.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 49 of the Amended

 Complaint.



               50.    Defendants deny each and every allegation contained in Paragraph

 50 of the Amended Complaint.



               51.    Defendants deny each and every allegation contained in Paragraph

 51 of the Amended Complaint.

                                            -11-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 12 of 31 PageID: 86




              52.   Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 52 of the Amended

 Complaint.



              53.   Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 53 of the Amended

 Complaint.



              54.   Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 54 of the Amended

 Complaint.



              55.   Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 55 of the Amended

 Complaint.



              56.   Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 56 of the Amended

 Complaint.




                                         -12-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 13 of 31 PageID: 87




              57.    Defendants deny each and every allegation contained in Paragraph

 57 of the Amended Complaint, and further allege that Annis was told that he would not be

 paid until such time as he properly completed his work and delivered the work to Shinbone.



              58.    Defendants deny each and every allegation contained in Paragraph

 58 of the Amended Complaint, except admit that Annis was told that he would not be paid

 until such time as he properly completed his work and delivered the work to Shinbone.



              59.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 59 of the Amended

 Complaint, except admit that Annis was told that he would not be paid until such time as

 he properly completed his work and delivered the work to Shinbone.



              60.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 60 of the Amended

 Complaint.



              61.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 61 of the Amended

 Complaint.




                                           -13-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 14 of 31 PageID: 88




               62.    Defendants deny each and every allegation contained in Paragraph

 62 of the Amended Complaint, and further allege that Defendants are not obligated to pay

 Annis any amount with respect to the use of any photographic images.



               63.    Defendants deny each and every allegation contained in Paragraph

 63 of the Amended Complaint, and further allege that Annis did not purport to register any

 copyrights until July 24, 2018, and further deny that Annis has any legal or other copyright

 interest in the images listed in Subparagraphs 63 a.- 63 q. of the Amended Complaint (the

 “Works”).



               64.    Defendants deny knowledge or information sufficient to form a belief

 as to the truth of each and every allegation contained in Paragraph 64 of the Amended

 Complaint.



               65.    Responding to Paragraph 65 of the Amended Complaint, to the extent

 Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

 allegations leaving all issues of law for determination by the Court. To the extent such legal

 conclusions require a response, Defendants deny all of such legal conclusions. To the

 extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

 allegation contained in Paragraph 65 of the Amended Complaint and respectfully refer the

 Court to Annis’ February 5, 2020 Letter alleged in the Amended Complaint for the terms

 thereof.

                                             -14-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 15 of 31 PageID: 89




               66.    Deny each and every allegation contained in Paragraph 66 of the

 Amended Complaint.

                                        AS TO THE
                               FIRST CLAIM FOR RELIEF
                      (Copyright Infringement Against all Defendants)


               67.    In response to the repeated allegations of Paragraph 67 of the

 Amended Complaint, Defendants repeat and re-allege each admission, denial and other

 response set forth in Paragraphs 1 through 66 above as if set forth here in full, and further

 allege:



               68.    Responding to Paragraph 68 of the Amended Complaint, to the extent

 Plaintiff’s allegations constitute conclusions of law, Defendants neither admit nor deny said

 allegations leaving all issues of law for determination by the Court. To the extent such legal

 conclusions require a response, Defendants deny all of such legal conclusions. To the

 extent Plaintiff’s allegations constitute factual allegations, Defendants deny each and every

 allegation contained in Paragraph 68 of the Amended Complaint.



               69.    Defendants deny each and every allegation contained in Paragraph

 69 of the Amended Complaint.




                                             -15-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 16 of 31 PageID: 90




               70.      Defendants deny each and every allegation contained in Paragraph

 70 of the Amended Complaint.


                                        AS TO THE
                               SECOND CLAIM FOR RELIEF
                            (Breach of Contract Against Shinbone)


               71.      In response to the repeated allegations of Paragraph 71 of the

 Amended Complaint, Defendant Shinbone repeats and re-alleges each admission, denial

 and other response set forth in Paragraphs 1 through 70 above as if set forth here in full,

 and further alleges:


               72.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 72 of the Amended Complaint.



               73.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 73 of the Amended Complaint.



               74.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 74 of the Amended Complaint.



               75.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 75 of the Amended Complaint.




                                            -16-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 17 of 31 PageID: 91




                                        AS TO THE
                                THIRD CLAIM FOR RELIEF
                               (Breach of Implied Covenant of
                        Good Faith and Fair Dealing Against Shinbone)


               76.      In response to the repeated allegations of Paragraph 76 of the

 Amended Complaint, Defendant Shinbone repeats and re-alleges each admission, denial

 and other response set forth in Paragraphs 1 through 75 above as if set forth here in full,

 and further alleges:


               77.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 77 of the Amended Complaint.



               78.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 78 of the Amended Complaint



               79.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 79 of the Amended Complaint.



               80.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 80 of the Amended Complaint.




                                            -17-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 18 of 31 PageID: 92




                                        AS TO THE
                               FOURTH CLAIM FOR RELIEF
                           (Promissory Estoppel Against Shinbone)


               81.      In response to the repeated allegations of Paragraph 81 of the

 Amended Complaint, Defendant Shinbone repeats and re-alleges each admission, denial

 and other response set forth in Paragraphs 1 through 80 above as if set forth here in full,

 and further alleges:



               82.      Responding to Paragraph 82 of the Amended Complaint, to the extent

 Plaintiff’s allegations constitute conclusions of law, Defendant Shinbone neither admits nor

 denies said allegations leaving all issues of law for determination by the Court. To the

 extent such legal conclusions require a response, Defendant Shinbone denies all of such

 legal conclusions. To the extent Plaintiff’s allegations constitute factual allegations,

 Defendant Shinbone denies each and every allegation contained in Paragraph 82 of the

 Amended Complaint.



               83.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 83 of the Amended Complaint.



               84.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 84 of the Amended Complaint, except admits that Annis has not been paid for

 any work he failed to properly complete and/or that he failed to deliver to Shinbone.


                                            -18-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 19 of 31 PageID: 93




               85.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 85 of the Amended Complaint.


                                       AS TO THE
                                FIFTH CLAIM FOR RELIEF
                             (Quantum Meruit Against Shinbone)


               86.      In response to the repeated allegations of Paragraph 86 of the

 Amended Complaint, Defendant Shinbone repeats and re-alleges each admission, denial

 and other response set forth in Paragraphs 1 through 85 above as if set forth here in full,

 and further alleges:


               87.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 87 of the Amended Complaint.



               88.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 88 of the Amended Complaint.



               89.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 89 of the Amended Complaint.




                                            -19-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 20 of 31 PageID: 94




                                         AS TO THE
                                 SIXTH CLAIM FOR RELIEF
                            (Unjust Enrichment Against Shinbone)


               90.      In response to the repeated allegations of Paragraph 90 of the

 Amended Complaint, Defendant Shinbone repeats and re-alleges each admission, denial

 and other response set forth in Paragraphs 1 through 89 above as if set forth here in full,

 and further alleges:



               91.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 91 of the Amended Complaint, except admits that Annis has not been paid for

 any work he failed to properly complete and/or that he failed to deliver to Shinbone.



               92.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 92 of the Amended Complaint, except admits that Annis has not been paid for

 any work he failed to properly complete and/or that he failed to deliver to Shinbone.



               93.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 93 of the Amended Complaint.



               94.      Defendant Shinbone denies each and every allegation contained in

 Paragraph 94 of the Amended Complaint.




                                            -20-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 21 of 31 PageID: 95




               95.    Defendant Shinbone denies each and every allegation contained in

 Paragraph 95 of the Amended Complaint.


                                  AS AND FOR A FIRST
                                 AFFIRMATIVE DEFENSE


               96.    The Amended Complaint fails to state any claim upon which relief can

 be granted.

                                 AS AND FOR A SECOND
                                 AFFIRMATIVE DEFENSE


               97.    Annis failed to contribute any non-trivial creative, original, artistic or

 intellectual expression to the creation of the Works and, therefore, he lacks any copyright

 interest in the Works.



               98.    As a result of the foregoing, Annis may not maintain his copyright

 claims.

                                  AS AND FOR A THIRD
                                 AFFIRMATIVE DEFENSE


               99.    To the extent Annis was involved with the creation of the Works (which

 is denied), his involvement was within the scope of his employment and, therefore, he lacks

 any copyright interest in the Works.




                                             -21-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 22 of 31 PageID: 96




               100.   As a result of the foregoing, Annis may not maintain his copyright

 claims.

                                 AS AND FOR A FOURTH
                                 AFFIRMATIVE DEFENSE


               101.   To the extent Annis was involved with the creation of the Works (which

 is denied), there were other persons who jointly contributed non-trivial creative, original,

 artistic or intellectual expression to the creation of the Works.



               102.   All of the persons who contributed non-trivial creative, original, artistic

 or intellectual expression to the creation of the Works intended that their contributions be

 combined.



               103.   Furthermore, the several contributions of non-trivial creative, original,

 artistic or intellectual expression to the creation of the Works are          "inseparable or

 interdependent" parts of a whole.



               104.   As a result of the foregoing, the Works are a “Joint Work” and any

 interest which Annis may have in the Works (which is denied) is a joint interest with the

 other persons who contributed to the creation of the Joint Work and, therefore, each such

 person is a co-owner of the Joint Work.




                                             -22-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 23 of 31 PageID: 97




               105.   As a result of the foregoing, Annis may not maintain his copyright

 claims.

                                  AS AND FOR A FIFTH
                                 AFFIRMATIVE DEFENSE


               106.   Annis’ failure to include the other co-owners of the Joint Work on his

 copyright registrations, invalidates those registrations.



               107.   As a result of the foregoing, Annis may not maintain his copyright

 claims.

                                  AS AND FOR A SIXTH
                                 AFFIRMATIVE DEFENSE


               108.   To the extent that Annis was involved with the creation of the Works

 (which is denied), it was at Shinbone’s request, and it was always understood by Annis that

 Shinbone would have the right to the use the Works for its business purposes.



               109.   As a result of the foregoing, Annis may not maintain his copyright

 claims.

                                 AS AND FOR A SEVENTH
                                 AFFIRMATIVE DEFENSE


               110.   To the extent that Annis was involved with the creation of the Works

 (which is denied), it was at Shinbone’s request, and it was always understood by Annis that

 Shinbone would have the right to the use the Works for its business purposes.

                                             -23-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 24 of 31 PageID: 98




               111.   As a result of the foregoing, Shinbone has either an oral or implied

 license to use the Works.

                                 AS AND FOR AN EIGHTH
                                 AFFIRMATIVE DEFENSE


               112.   To the extent that Annis was involved with the creation of the Works

 (which is denied), Annis is not entitled to statutory damages, because on information and

 belief, under 17 U.S.C. § 412, Annis’ registration of any copyright took place more than

 three (3) months after the first publication of the Works or more than one (1) month after

 Annis learned of the alleged infringement.


                FIRST COUNTERCLAIM - DECLARATORY JUDGMENT
                   (Shinbone is Not Liable for Copyright Infringement)


               113.   Shinbone incorporates by reference the allegations in each of the

 preceding paragraphs as if fully set forth in this paragraph.



               114.   An actual and justiciable controversy exists between Annis and

 Shinbone as to whether Shinbone’s use of the Works infringes any copyright of Annis.



               115.   Shinbone’s use of the Works does not infringe any copyright of Annis

 because Shinbone owns at least some rights in the Works.




                                            -24-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 25 of 31 PageID: 99




               116.   Shinbone has no adequate remedy at law.



               117.   Shinbone is entitled to a declaratory judgment, pursuant to 28 U.S.C.

 §§ 2201 and 2202 and Fed. R. Civ. P. 57, that Shinbone’s use of the Works does not

 infringe any copyright of Annis.


               SECOND COUNTERCLAIM - DECLARATORY JUDGMENT
                  (Annis Has No Copyright Ownership in the Works)


               118.   Shinbone incorporates by reference the allegations in each of the

 preceding paragraphs as if fully set forth in this paragraph.



               119.   An actual and justiciable controversy exists between Annis and

 Shinbone as to whether Annis has any copyright ownership in the Works.



               120.   The Works are Joint Works to which Stanley Desbas owns the

 copyright.



               121.   Stanley Debas has transferred his copyright interest in the Works to

 Shinbone.



               122.   Any services rendered by Annis in connection with the creation of the

 Works were trivial and did not give rise to any copyright interest.


                                            -25-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 26 of 31 PageID: 100




               123.   In the alternative, any and all of Annis’ independently copyrightable

 contributions in the Works (which are denied) were "made for hire" or were assigned to

 Shinbone.



               124.   Annis never intended that he would be considered an owner, in whole

 or in part, of the Works. Rather, it was always intended by Annis as well as by all other

 contributors, that Stanley Debas would be the sole owner of all right, title and interest in

 and to the Works.



               125.   Shinbone has no adequate remedy at law.



               126.   Shinbone is entitled to a declaratory judgment, pursuant to 28 U.S.C.

 §§ 2201 and 2202 and Fed. R. Civ. P. 57, that Annis has no copyright ownership in the

 Works.


                THIRD COUNTERCLAIM - DECLARATORY JUDGMENT
              (As Against Annis that his Copyright Registrations are Invalid)


               127.   Shinbone incorporates by reference the allegations in each of the

 preceding paragraphs as if fully set forth in this paragraph.



               128.   Annis improperly obtained copyright registrations for each of the

 images alleged in Subparagraphs 63 a. - 63 q. of the Amended Complaint. Such conduct


                                            -26-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 27 of 31 PageID: 101




 constitutes fraud on the U.S. Copyright Office, as Shinbone is at least a co-owner of the

 Works or is the sole copyright owner with respect to the Works.



                 129.    Accordingly, Shinbone requests that this Court declare that the Copyright

 Registrations listed in Subparagraphs 63 a. - 63 q. of Annis’ Amended Complaint were obtained

 through fraud, and thus not subject to copyright protection under 17 U.S.C. § 409, and order the

 U.S. Copyright Office to cancel Annis’ aforesaid registrations and/or correct them such that their true

 authorship and ownership is reflected therein.



                 130.    By reason of the foregoing dispute over the validity of Annis’ copyright

 registrations, there now exists an actual and justiciable controversy between Shinbone and Annis,

 requiring declaratory relief.



                 131.    The aforesaid declaration is necessary and appropriate at this time to affirm

 Shinbone’s ownership and interest in the Works submitted with Annis’ registrations.



                 132.    Shinbone has no adequate remedy at law.



                 133.    Shinbone is entitled to a declaratory judgment, pursuant to 28 U.S.C. §§ 2201

 and 2202 and Fed. R. Civ. P. 57, that Annis’ copyright registrations are invalid and should be

 cancelled.



                                                  -27-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 28 of 31 PageID: 102




                           FOURTH COUNTERCLAIM - CONVERSION
                                    (As Against Annis)


                134.    Shinbone incorporates by reference the allegations in each of the preceding

 paragraphs as if fully set forth in this paragraph.



                135.    Through agreements with the Photographer, Stanley Debas, and any

 Creative Director, as well as its own employees who participated in the photo-shoot which

 resulted in the creation of the Works, Shinbone is the owner of all rights and interests in the

 Works.

                136.    Annis, who worked at the photo-shoot as a photographer’s assistant,

 did not contribute any non-trivial creative, original, artistic or intellectual expression to the

 creation of the Works.




                137.    Shinbone entrusted the Works and related materials to Annis for

 purposes of post-production renaming and cropping of the individual photographs, and for

 no other reason.




                138.    Despite repeated demands, Annis has failed and refused to return the

 Works and related materials to Shinbone.




                                                 -28-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 29 of 31 PageID: 103




               139.   In derogation of Shinbone’s possessory right and interest in the Works

 and related materials, Annis has exercised unlawful domination and control over the Works

 and related materials by refusing to return the Works and related materials to Shinbone

 and by claiming a copyright interest in the Works.




               140.   As a result of the foregoing, Shinbone has been damaged in an

 amount to be determined at trial.




               WHEREFORE, Defendants respectfully request that the Court enter

 judgment in their favor and against Plaintiff as follows:



        (A)    Dismissing Plaintiff’s Amended Complaint with prejudice and costs;


        (B)    Issuing a Declaration that:


               (1)    Defendants have not infringed any copyright of Plaintiff;


               (2)    That Plaintiff has no copyright ownership interest in the Works; and


               (3)    That the U.S. Copyrights obtained by Plaintiff for the Works are invalid

                      and should be cancelled and transferred to Shinbone;




                                             -29-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 30 of 31 PageID: 104




       (C)   Ordering Annis to contact the U.S. Copyright Office to withdraw the U.S.

             Copyright Registrations he fraudulently obtained for the Works or to amend

             and correct those Registrations to reflect Shinbone’s copyright ownership

             interest in the Works;

       (D)   Ordering Annis to return the Works and all related materials to Shinbone;


       (E)   Awarding Shinbone compensatory damages sufficient to remedy its losses

             due to Annis’ acts of conversion and other wrongful conduct;

       (F)   Granting an award of Defendants’ costs and attorneys fees pursuant to 17

             U.S.C. § 505 and 28 U.S.C. § 1927, and



       (G)   Granting Defendants such other and further relief as the Court deems just

             proper and equitable.

 Dated: Sparta, New Jersey
        September 23, 2020

                                        COX LAW FIRM LLC

                                        By: __/s/ William H. Cox______
                                            William H. Cox (WC 3295)

                                        7 Boardwalk, Unit 6
                                        Sparta, New Jersey 07871
                                        Tel. No.: 973-997-1797
                                        wcox@lawcox.com

                                                   - and -


                                         -30-
Case 2:20-cv-09421-SDW-LDW Document 31 Filed 09/23/20 Page 31 of 31 PageID: 105




                                    LAW OFFICES OF H.W. BURNS

                                    By: _    /s/ Howard W. Burns, Jr._
                                            Howard W. Burns, Jr. (HWB 6529)

                                    1 Oakwood Court
                                    Cedar Grove, New Jersey 07009
                                    Tel. No.: (800) 380-4450
                                    Tel. No.: (917) 885-5671
                                    Howard@HWBurnsLaw.com

                                    Attorneys for Defendants Shinbone
                                    Alley, Inc. and Vikram Reddi




                                     -31-
